DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendments to claim 1 define an invention that is non-obvious over the combination of Drogui et al and Lipsztajn et al, with or without tertiary reference Bergmann et al.  In particular, Lipsztajn et al require that the first electrode segment have a much lower surface area than the second electrode segment, such that the combination of references teaches away from the claimed invention that requires the surface area of the first segment of the cathode and a surface area of the second segment of the cathode to be substantially equal.  Further, as pointed out by Applicant in the remarks filed 30 June 2021, the segmented electrode of Lipstajn et al was actually an anode, not a cathode, thereby further leading one of ordinary skill in the art away from the claimed invention.  
The Office additionally points to Schubert et al (newly cited herewith) as helping to complete the picture of the closest prior art.  Schubert et al teach an electrolytic cell with a segmented cathode (see fig. 1 on page 51).  However, the segmented cathode of Schubert et al was (1) constructed with the same material for all of the cathode segments and (2) designed to permit testing of the hydrodynamic conditions inside the electrolytic cell based upon bubble generation at different vertical heights within the electrolytic cell.  Thus, it would not have been obvious to one of ordinary skill in the art, absent the blueprint of the present specification, to combine the segmented cathode cell design of Schubert et al with the system of Drogui et al to construct the segmented cathode with an upstream cathode segment of titanium, stainless steel or titanium with a mixed metal oxide coating and a downstream cathode segment of carbon as required by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1796